UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


IN RE LORAZEPAM & CLORAZEPAT E           )                 MDL Docket No. 1290 (TFH/JMF)
ANTITRUST LITIG.                         )                 Misc. No. 99-276 (TFH)
                                         )
                                         )
HEALTH CARE SERV. CORP.,                 )
                Plaintiff,               )
                                         )
          v.                             )                 Civ. No. 01-2646 (TFH)
                                         )
MYLAN LABS., INC., et al.,               )
                Defendants.              )
                                         )
                                        )
BLUE CROSS BLUE SHIELD OF MINN., )
BLUE CROSS BLUE SHIELD OF MASS., )
and FEDERATED MUT. INS. CO.             )
                Plaintiffs,             )
                                        )
         v.                             )                  Civ. No. 02-1299 (TFH)
                                        )
MYLAN LABS., INC., et al.,              )
                Defendants.             )
_______________________________________)



                                                ORDER

       Pending before the Court are (1) Plaintiffs’ Joint Motion for Leave to File Amended

Complaints [ECF. No. 1049], and (2) Plaintiffs’ Joint Motion to Dismiss Claims and for Order for

Remittitur [ECF No. 1051]. This Court will not rule on Plaintiffs’ request for a remittitur at this time.

However, with respect to the remainder of the motions, it is now

       ORDERED, that Plaintiffs’ Joint Motion for Leave to File Amended Complaints is

GRANTED, and it is further
       ORDERED, Plaintiffs’ Joint Motion to Dismiss Claims and for Order for Remittitur is

GRANTED IN PART, and it is further

       ORDERED, that pursuant to Rule 21 of the Federal Rules of Civil Procedure, the claims of

the 775 self-funded customers listed in the Declaration of Justin McLean and the corresponding

Exhibits [ECF No. 1051-4] are DISMISSED WITHOUT PREJUDICE

       SO ORDERED.




       July 29, 2014                         __________________________
                                                   Thomas F. Hogan
                                            UNITED STATES DISTRICT JUDGE




                                                -2-